Citation Nr: 0527914	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for ear pain with 
vertigo as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for gastritis and 
stomach disease as a result of exposure to ionizing 
radiation.

4.  Entitlement to service connection for hiatal hernia as a 
result of exposure to ionizing radiation.

5.  Entitlement to service connection for gallstones as a 
result of exposure to ionizing radiation.

6.  Entitlement to service connection for polyps of the colon 
as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for arthritis as a 
result of exposure to ionizing radiation.

8.  Entitlement to service connection for bowel problems and 
hemorrhoids as a result of exposure to ionizing radiation.

9.  Entitlement to service connection for prostate disability 
as a result of exposure to ionizing radiation.

10.  Entitlement to service connection for fungal disease as 
a result of exposure to ionizing radiation.

11.  Entitlement to service connection for visual disability 
as a result of exposure to ionizing radiation.

12.  Entitlement to service connection for headaches as a 
result of exposure to ionizing radiation.

13.  Entitlement to service connection for pain in the ribs 
and sides as a result of exposure to ionizing radiation.

14.  Entitlement to service connection for sinusitis as a 
result of exposure to ionizing radiation.

15.  Entitlement to service connection for blisters as a 
result of exposure to ionizing radiation.

16.  Entitlement to service connection for heart disease as a 
result of exposure to ionizing radiation.

17.  Entitlement to service connection for memory loss 
secondary to heart disease.

18.  Entitlement to service connection for polyps of the 
larynx as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
March 1959.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge via videoconferencing technology in June 
2003.  A transcript of this hearing is currently associated 
with the claims folders.  

In November 2003, the Board remanded the case to the Appeals 
Management Center for further development.  This case has 
been returned to the Board for further appellate 
consideration.

As noted in the prior Remand, the veteran raised the issues 
of entitlement to service connection for ear disability and 
vertigo, gastrointestinal disability and hemorrhoids, 
diabetes, thyroid disease, and heart disability on a direct 
(non-radiation) basis.  Inasmuch as the originating agency 
has not yet adjudicated these claims, they are referred to 
the originating agency for appropriate action.  


REMAND

The veteran asserts that his claimed disabilities resulted 
from his exposure to ionizing radiation while serving as a 
munitions specialist at Altus Air Force Base, Oklahoma.  A 
Record of Exposure to Ionizing Radiation, DD Form 1141, 
contains a November 1957 entry noting accumulative total 
radiation dose of 0 and DT-60 Readings of 0.

The Board notes that the veteran's claimed disabilities are 
not listed as a "radiogenic disease" under 38 C.F.R. 
§ 3.311(b)(2).  However, VA shall nevertheless consider that 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medial evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  In the present case, 
the veteran's private physician has opined that "exposure to 
nuclear radiation may very well be the source" of the 
veteran's medical problems including diabetes.  

Accordingly, since the veteran did not participate in 
atmospheric nuclear weapons testing or in the occupation of 
Hiroshima and Nagasaki, the dose estimate procedures outlined 
under 38 C.F.R. § 3.311(a)(2)(iii) are for application.  All 
of the veteran's pertinent records, including his DD Form 
1141, are to be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate, 
to the extent feasible, based on available methodologies. 38 
C.F.R. § 3.311(a)(2)(iii).

If it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), then the claim must be referred to the 
Under Secretary of Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  This regulation 
indicates that the Under Secretary for Benefits is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health.

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or the AMC should forward the 
veteran's claims files to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.

2.  If appropriate, the claims file 
should then be referred to the Under 
Secretary of Benefits for further 
consideration in accordance with 38 
C.F.R. § 3.311(c).  

3.  After the above development has been 
completed, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded the requisite 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

